
	
		One Hundred Twelfth Congress of the United States
		  of America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. CON. RES. 63
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 19, 2012
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Correcting the enrollment of S.
		  2367.
	
	
		That the Secretary of the Senate is
			 requested to return to the House of Representatives the enrolled bill (S. 2367,
			 an Act to strike the word lunatic from Federal law, and for
			 other purposes). Upon the return of such bill, the action of the Speaker of the
			 House of Representatives in signing it shall be rescinded. The Secretary of the
			 Senate shall reenroll the bill with the following correction: In section
			 2(b)(1)(B), strike in subsection (b) and insert in
			 subsection (j).
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
